 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDVersailManufacturing,Inc., Subsidiary of Philips In-dustries, Inc. and Local Union No. 1049,Internation-alBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 25-RC-5512July 29, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 25 of theNational Labor Relations Board on November 16,1973, an election by secret ballot was conducted onDecember 7, 1973, among the employees in the stipu-lated appropriate unit. Following the election the par-tieswere furnished with a tally of ballots whichshowed that of approximately 176 eligible voters, 160cast ballots, of which 75 were for, and 71 against, thePetitioner, 4 were ruled void, and 10 were challenged.The challenged ballots were sufficient in number toeffect the results of the election. Thereafter the Em-ployer filed timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Acting Regional Director for Region 25 conduct-ed an investigation, and, on April 4, 1974, issued andduly served on the parties his Report on ChallengedBallots, Objections to Conduct Affecting Results ofElection and Recommendations to the Board. In hisreport, the Acting Regional Director recommendedthat the Board sustain the challenges to the ballots of8 of the 10 challenged voters, thus making the remain-ing 2 challenged ballots determinative,' that theEmployer's objections be overruled in their entirety,and that the Petitioner be certified as the exclusivecollective-bargaining representative of the employeesin the appropriate unit. The Employer filed timelyexceptions to the Acting Regional Director's report,and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thei Inasmuch as the ballots of Charles King and Paul Sailor alone are insuffi-cient to affect the results of the election,the Acting Regional Director founditunnecessary to resolve their eligibilitypurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.As stipulated by the parties, the following em-ployees constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees ofthe Employer,including all truck drivers at itsElkhart,Indiana plant;but excluding all officeclerical employees,allprofessional employeesand all guards and supervisors as defined in theAct.5.The Board has considered the Acting RegionalDirector's report, the Employer's exceptions andbrief, and the entire record in the case, and herebyadopts the Acting Regional Director's findings andconclusions,' as modified herein, and his recommen-dations.In treating Employer's Objection 3, the Acting Re-gional Director concluded that the inability of em-ployee James Clifford to reach the election place intime to vote was not cause to set the election aside. Weagree with this conclusion for the reasons given below.Clifford was an over-the-road driver. The electionwas in Elkhart, Indiana, on December 7, 1973. Clif-ford left Elkhart on December 4 with a delivery toPine Grove, Pennsylvania. Normal time for this runis 2 to 3 days, including the trip back. After arrivingat Pine Grove on December 5 and picking up anempty trailer for the trip back, Clifford visited somefriends about 80 miles from Pine Grove. He stayedwith them overnight on December 5 and 6, then re-turned to where he had left the empty trailer, figuringto be back in Elkhart in time for the election thefollowing day. The trailer was missing, and it took anextra day for Clifford to enlist the aid of the statepolice to attempt to locate it, and, failing in this, toreturn to Elkhart, too late for the election.InYerges Van Liners, Inc.,162 NLRB 1259, theBoard restated its long-held policy of accepting re-sponsibility for establishing a procedure for the con-duct of its elections which gives all eligible employeesan opportunity to vote.' Following its earlier practice,2The Regional Director'sconclusionswith regard to Employer's Objection2, raising aSavairManufacturing Companyissue, is in accord with theBoard'srecent decisioninIrwindaleDivision,Lau Industries,a Divisionof PhillipsIndustries, Inc,210 NLRB 182(1974).3 SeeAlterman-Big Apple, Inc,116 NLRB 1078,Star Baking Company,119212 NLRB No. 85 VERSAIL MFG., INC.593the Board set aside the election where, a few daysbefore the election, the Employer notified the Region-al Director that one of the two employees in the unithad been sent out of town on a delivery. The Employ-er requested that the election be postponed becausethe employee would not return in time to vote, but theRegional Director refused the request. The Board rea-soned as follows:We find that [the employee] had no opportunityto vote through no fault of his own but becauseat the time of the election he was away from theplant in the normal course of his duties for theEmployer. Although the Employer may havebeen remiss in not advising the Regional Directorat an earlier date of the probable need for otherelectionarrangements,consistentwith theaforestated principle [that the Board taken re-sponsibility for the opportunity to vote] we makeno attempt to assess the Employer's responsibil-ity for the disenfranchisement of [the employee].As his vote could have affected the election re-sults in this unit of only two eligible voters, wefind, in the circumstances, that the electionshould have been rescheduled.UsingYerges Van Linersas a starting point, theActing Regional Director found that Clifford's ab-sence from the polls was attributable to his choosingto spend an extra day on a "personal frolic outside hisnormal course of duties" and his further conduct ofleaving his trailer unattended. He concluded, there-fore, that because it cannot be said that Clifford'sdisenfranchisement occurred through no fault of hisown or was caused by the normal performance of hisduties,Yerges Van Linersdid not apply. Because theActing Regional Director's discussion of this issueconvinces us thatYerges Van Linersis susceptible toan unintended interpretation, we want to make itclear that to the extent the eligible voter's "fault" isinvolved, it is not "fault" in a pejorative sense. In ouropinion, the fact that required theYergeselection tobe set aside was that the employee was caused to missthe election by the Employer, a party to the proceed-ing. The same protective policy would be applicableif the petitioning union, or the Board itself,4 preventedan eligible employee from voting. It would be inappli-cable, of course, if the crucial employee was preventedfrom voting by reason of sickness or some other un-planned occurrence beyond the control of the parties,the Board, or the employee.NLRB 8354 SeeMcCormick Lumber Co, Inc,206 NLRB 314(1973).Obvious practical considerations dictate this limita-tion on the policy expressed inYerges Van Liners,andthe limitation is not inconsistent with the policy. Elec-tions are scheduled at times and places, includingwhatever special provisions appear to be appropriate,that will best insure maximum participation in light ofwhat is known at the time the procedures are set up.Occasionally, unusual circumstances or newly discov-ered facts may warrant the rescheduling of an elec-tion, perhaps even for reasons insufficient to justifysetting aside an election already held, where they arebrought to the attention of the Regional Office intime. But once the election has been held there is nomore reason to negate the results at the behest of thedissatisfied party, because of personal matters affect-ing the opportunity of individual employees to vote,than there would be in the case of a political election.'There must be some degree of finality to the results ofan election, and there are strong policy considerationsfavoring prompt completion of representation pro-ceedings. Neither of these interests would be servedby permitting litigation regarding the personal rea-sons a dissatisfied party may seek to assign for indi-vidual employees' failure to vote. We will not permitit,and, as Clifford was not prevented from voting bythe conduct of a party, or by any unfairness in thescheduling or mechanics of the election, we agree thatObjection 3 be overruled.Having decided that Clifford's inability to votedoes not constitute a valid objection, and that theActing Regional Director's resolution of the chal-lenged ballots is correct,6 the ballot of employee Vic-tor Ballenberger is not determinative and we do notpass upon the merits of Objection 3 insofar as it relieson Ballenberger's inability to vote.Accordingly, as we have overruled the Employer'sobjections, and as the Petitioner has secured a majori-ty of the valid votes cast, we shall certify the Petitioneras the exclusive bargaining representative of the em-ployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Local Union No. 1049,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and that,pursuant to Section 9(a) of the National Labor Rela-tions Act, as amended, the said labor organization is5 In exceptional circumstances,such as the failure of one of two employeesin the unit to vote, the Board has undertaken to conducta second election.KitManufacturing Company,198 NLRB No 131(1972)6We agree thatthe challengeto the ballot of LarsonSailor wasproperlysustained,as Sailor wasnot employedin the uniton the eligibility date.TheDayton Tire & Rubber Company, a Division ofthe Firestone Tire and RubberCompany,206 NLRB 614, 620(1973). 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exclusive representative of all the employees in thement.unit found appropriate herein for the purposes of col-lective bargaining with respect to rates of pay,wages,MEMBERKENNEDY, concurring:hours of employment, or other conditions of employ-Iconcur in the result.